Citation Nr: 0420364	
Decision Date: 07/27/04    Archive Date: 08/04/04	

DOCKET NO.  02-10 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression. 

2.  Entitlement to an effective date earlier than January 28, 
1999 for the award of a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1997 and February 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In a rating decision of November 1990, the RO denied 
entitlement to service connection for a major depressive 
disorder.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
November 1990 decision denying service connection for a major 
depressive disorder, the veteran has submitted additional 
evidence in an attempt to reopen his claim.  The RO found 
that such evidence was neither new nor material, and the 
current appeal ensued.

The Board notes that, in a rating decision of February 2002, 
the RO granted entitlement to a total disability rating based 
on individual unemployability, effective from January 28, 
1999, the date the veteran first met the schedular 
requirements for that benefit.  In that same rating decision, 
the RO granted service connection (and a 50 percent 
evaluation) for post-traumatic stress disorder, also 
effective from January 28, 1999.  Finally, the RO granted 
service connection (and a 20 percent evaluation) for Type II 
diabetes mellitus, effective from December 5, 2000.  

The Board observes that, at the time of the filing of the 
veteran's "reopened" claim for service connection for major 
depression in August 1996, it was alleged that the prior 
November 1990 decision which denied entitlement to service 
connection for a major depressive disorder was "clearly and 
unmistakably erroneous."  While, at present, the RO has taken 
for consideration the issue of whether new and material 
evidence has been submitted sufficient to reopen the 
veteran's previously-denied claim for that disability, the RO 
has yet to adjudicate the issue of clear and unmistakable 
error in the aforementioned November 1990 rating decision.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  It is, however, being referred to the RO for 
appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  The VA will notify you if further 
action is required on your part. 


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
major depression (major depressive disorder).  In that 
regard, at the time of a VA psychiatric examination in 
November 1996, it was determined that the veteran exhibited 
no current signs of biological depression.  While on past 
compensation and pension reports, there was noted a recurrent 
major depressive disorder, which was reportedly "well 
documented" in the veteran's chart, the psychiatric examiner 
found no current signs of depression.  Moreover, a review of 
the veteran's claims folder showed very little psychiatric 
documentation.  While in the opinion of the examiner, there 
was some possibility that the veteran might have a 
cyclothymic disorder, this could not be confirmed on 
evaluation.  In any case, in the opinion of the examiner, 
such a disorder would not constitute a service-connected 
condition.  Under the circumstances, the examiner was unable 
to reach any psychiatric diagnosis.  

On subsequent VA psychiatric examination in June 1997, it was 
noted that, while the veteran's record did contain some prior 
diagnoses of depression, the current examination showed no 
evidence of depression, and the veteran did not see himself 
as depressed.  Again, no psychiatric diagnosis was assigned.  

The Board observes that, on psychiatric examination performed 
in June 2000, the veteran received a diagnosis of post-
traumatic stress disorder, as well as major depression.  
Significantly, at that time, the claims folder was 
unavailable for review.  Nor had there been any verification 
of the veteran's claimed inservice stressors.  The examiner 
was of the opinion that, were the stressors to be verified, 
he would concur in a diagnosis of post-traumatic stress 
disorder.

Finally, at the time of a VA psychiatric examination in 
October 2000 (which examination was conducted by the same VA 
examiner who had conducted the November 1996 psychiatric 
examination), it was noted that the veteran's medical records 
were available, and had been reviewed in detail.  Having 
reviewed the veteran's file and interviewed him, the examiner 
commented that it was apparent why there might have been 
"confounding and confusing diagnoses" in the veteran's case.  
Nonetheless, in his opinion, the veteran clearly suffered 
from a post-traumatic stress disorder.  While, according to 
the examiner, the veteran additionally suffered from a 
"chronic major depression," which was at least in part 
secondary to post-traumatic stress disorder, he additionally 
commented that he saw no evidence of "any other acquired 
psychiatric diagnoses."  The pertinent diagnoses noted were 
moderately severe post-traumatic stress disorder, and 
chronic, moderately severe major depression secondary to 
post-traumatic stress disorder.

Based on the aforementioned, it is unclear whether the 
veteran currently suffers from a major depression which is 
"part and parcel" of his already service-connected post-
traumatic stress disorder, or from some separate and distinct 
psychiatric disability for which service connection may be in 
order.  Under the circumstances, further development of the 
evidence will be undertaken prior to a final adjudication of 
the veteran's current claim.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, despite certain correspondence dated in 
May 2001, the RO has failed to provide the veteran and his 
representative with adequate notice of the VCAA, or of the 
information and evidence necessary to substantiate his 
claims.  More specifically, at the time of the aforementioned 
correspondence, the RO made no mention whatsoever of the 
issue of whether new and material evidence had been submitted 
sufficient to reopen the veteran's previously-denied claim of 
service connection for a major depressive disorder.  While 
the issue of a total disability rating based upon individual 
unemployability was "listed" as one of the issues under 
consideration, no specific notification or development 
provisions were included regarding that particular issue.  
While the issue currently before the Board is admittedly one 
of an earlier effective date for the award of a total 
disability rating based upon individual unemployability 
(i.e., a "downstream" issue), and not the original 
"underlying" issue of entitlement to a total disability 
rating based upon individual unemployability, the lack of 
proper notification and development action as to the issue of 
an earlier effective date may not stand where there has been 
defective notice and development as to the original issue.  
See VAOPGCPREC 8-2003 (December 22, 2003).  

Under the circumstances, the case must be remanded to the RO 
in order that the veteran and his representative may be 
provided with proper notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The veteran should be contacted and 
request to provide the names, addresses 
and dates of treatment for any health 
care providers, VA or non-VA who treated 
him for a psychiatric disorder since 
February 2002, the date of the most 
recent evidence of record.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and provided with the opportunity 
to submit those records themselves.  

2.  The veteran should then be afforded a 
VA psychiatric examination, to be 
conducted by a board of two psychiatrists 
who have not heretofore seen or examined 
the veteran.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following completion of the 
examination, the examiners should 
specifically comment as to whether the 
veteran currently suffers from a chronic 
major depression, and, if so, whether 
that disability is "part and parcel" of 
the-service-connected post-traumatic 
stress disorder, or, in the alternative, 
a distinct psychiatric disability 
"separate and apart" from post-traumatic 
stress disorder.  Should it be determined 
that the veteran suffers from a "separate 
and distinct" major depressive disorder, 
an additional opinion is requested as to 
whether that disability is proximately 
due to, the result of, or aggravated by 
the veteran's service-connected post-
traumatic stress disorder.  Finally, 
should it be determined that the veteran 
suffers from a chronic major depression 
which is in no way related to his 
service-connected post-traumatic stress 
disorder, an opinion is requested as to 
whether that disability (i.e., major 
depression/major depressive disorder) is 
as likely as not the result of some 
incident or incidents of the veteran's 
period of active military service.  All 
such information and opinions when 
obtained, should be made a part of the 
claims folder.  

3. The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

5.  The RO should then review the 
veteran's claims regarding whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for major depression, 
as well as for an effective date earlier 
than January 28, 1999 for the award of a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in August 2002.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


